United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-3739NI
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
James Kevin Stiles,                      *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: April 14, 1997
                                Filed: June 3, 1997
                                 _____________

Before RICHARD S. ARNOLD, Chief Judge, and FAGG and MURPHY, Circuit
      Judges.
                         _____________

PER CURIAM.

        James Kevin Stiles and his drug partner retrieved a large package of
methamphetamine from the trunk of a rental car parked at the Cedar Rapids airport.
Unknown to Stiles, the police videotaped the entire episode. The Government charged
Stiles with several drug-related offenses, but Stiles fled to Mexico shortly before his
trial. About a year later, Stiles was returned to the United States and a jury convicted
him of possession with intent to distribute methamphetamine and conspiracy to
distribute and possess with intent to distribute methamphetamine. See 21 U.S.C. §§
841(a)(1), 846 (1994). Stiles appeals, and we affirm.
        Stiles contends the district court’s decision to give a deliberate ignorance jury
instruction was clearly erroneous. See United States v. Gonzales, 90 F.3d 1363, 1371
(8th Cir. 1996). A deliberate ignorance instruction is appropriate when the defendant
fails to investigate circumstances that indicate criminal activity is probably afoot. See
United States v. Barnhart, 979 F.2d 647, 651-52 (8th Cir. 1992). Here, Stiles denied
having any knowledge about the methamphetamine package, and claimed he
accompanied his partner to Iowa so he could shop at an army surplus store. In addition
to the evidence of either actual knowledge or no knowledge on Stiles’s part, we believe
a reasonable jury could have found Stiles consciously chose to remain ignorant of the
true reason for tracking down the rental car. See United States v. Gruenberg, 989 F.2d
971, 974-75 (8th Cir. 1993) (government may proceed under both actual knowledge
and deliberate ignorance theories). Stiles knew his partner’s roommate had been
arrested a few weeks earlier for transporting drugs in the rental car, and Stiles was
within earshot when his partner lied to the rental car agent about why the partner
needed to search the car. Even if the deliberate ignorance instruction was improperly
given, the error was harmless because there is overpowering evidence of Stiles’s guilt.
See Barnhart, 979 F.2d at 652-53. The police videotape captured Stiles directing his
partner to the precise location of the methamphetamine package, and as soon as the
officers converged on the scene Stiles told his partner, “keep your . . . mouth shut!”
Likewise, we reject Stiles’s related contention that the evidence was insufficient to
establish he was involved in his partner’s drug trafficking activity. See United States
v. Moore, 911 F.2d 140, 144 (8th Cir. 1990) (standard of review).

       Last, Stiles contends the district court should have granted his motion for a
mistrial after a police detective violated the district court’s pretrial order prohibiting any
testimony about the army weapons that were found at Stiles’s home. Considering the
detective’s unrepeated remark in context of the entire case, we conclude the district
court did not abuse its discretion by refusing to grant a mistrial. See United States v.
Kiser, 948 F.2d 418, 426 (8th Cir. 1991). Indeed, the detective’s weapons-related
comment was made in response to a broad question by Stiles’s counsel, and the district

                                             -2-
court immediately cured any potential prejudice by instructing the jury to disregard the
testimony. See Moore, 911 F.2d at 143.

      We thus affirm Stiles’s convictions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-